As filed with the Securities and Exchange Commission on July 9, 2014 1933 Act Registration Number – 333-186059 1940 Act Registration Number – 811-22794 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 /X/ Pre-Effective Amendment No. Post-Effective Amendment No. 5 and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 /X/ Amendment No. 6 Gator Series Trust (Exact Name of Registrant as Specified in Charter) 100 South Ashley Drive, Suite 895 Tampa, Florida 33602 (Address of Principal Office) Registrant’s Telephone Number, including Area Code: 813-282-7870 Derek Pilecki 100 South Ashley Drive, Suite 895 Tampa, Florida 33602 (Name and Address of Agent for Service) With copy to: Jeffrey T. Skinner, Esq. Kilpatrick Townsend & Stockton LLP 1001 West Fourth Street Winston-Salem, NC 27101 It is proposed that this filing will become effective (check appropriate box): [x] immediately upon filing pursuant to paragraph (b)of Rule 485 [ ] on (date) pursuant to paragraph (b) of Rule 485 [ ] 60 days after filing pursuant to paragraph (a)(1) of Rule 485 [ ] on (date) pursuant to paragraph (a)(1) of Rule 485 [ ] 75 days afterfiling pursuant to paragraph (a)(2) of Rule 485 [ ] on (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. EXPLANATORY NOTE This Post-Effective Amendment No. 5 to the Trust's Registration Statement on Form N-1A is filed for the sole purpose of submitting the XBRL exhibits for the risk/return summary first provided in Post-Effective Amendment No.4 filedJune 27, 2014and incorporates Parts A, B and C from said amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended (“Securities Act”), and the Investment Company Act of 1940, as amended, the Registrant has duly caused this Post-Effective Amendment No.5 to its Registration Statement to be signed on its behalf by the undersigned, thereto duly authorized, in Tampa, Florida on this the9th day of July, 2014. Gator Series Trust By: /s/ Derek Pilecki Derek Pilecki, President and Secretary Pursuant to the requirements of the Securities Act, this Post-Effective Amendment No.5 to the Registration Statement has been signed below by the following persons in the capacity and on the date indicated. /s/ Rhett E. Ingerick * July 9, 2014 Rhett E. Ingerick, Trustee Date /s/ Bevin E. Newton * July 9, 2014 Bevin E. Newton, Trustee Date /s/ Erik Anderson July 9, 2014 Erik Anderson, Treasurer Date /s/ Derek Pilecki July 9, 2014 Derek Pilecki, Trustee, President and Secretary Date *By /s/ Derek Pilecki July 9, 2014 Derek Pilecki, President and Secretary Date Attorney-in-Fact EXHIBIT INDEX Exhibit No. Exhibit EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.CALC XBRL Taxonomy Extension Calculation Linkbase EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
